       Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 1 of 16                    FILED
                                                                                 2021 Apr-13 PM 03:56
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT, LLC,   §
                            §
    Plaintiff,              §
                            § CIVIL ACTION CASE NUMBER:
vs.                         §
                            §      5:18-CV-01983-LCB
TENNESSEE VALLEY AUTHORITY, §
                            §
    Defendant.              §


                           AMENDED COMPLAINT

      Plaintiff Nuclear Development, LLC (“Nuclear Development”) brings this

Amended Complaint for specific performance of a contract to purchase real estate

in Jackson County, Alabama and for other relief against Tennessee Valley Authority

(“TVA”), as follows:

                                    The Parties

      1.     Nuclear Development is a Delaware limited liability company with its

principal place of business in the State of Maryland.

      2.     TVA is a corporation agency of the United States that provides

electricity for business customers and local power companies in parts of seven

southeastern states, including portions of the territory comprising the United States

District Court for the Northern District of Alabama. In Alabama, TVA operates
        Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 2 of 16




three hydroelectric dams, a nuclear power plant at Browns Ferry, solar and natural

gas-fueled facilities, and other properties.

        3.   TVA is authorized and empowered by Congress to sue and be sued in

its corporate name, to make contracts, to purchase and hold real and personal

property, and to sell and convey surplus property within its custody and control. 16

U.S.C. §§ 831-831ee.

                                Jurisdiction and Venue

        4.   This Court has exclusive federal question jurisdiction over claims and

actions against TVA pursuant to 28 U.S.C. §§ 1331 and 1337. The United States

Court of Federal Claims has no jurisdiction over claims against TVA. 28 U.S.C.

§ 1491(c).    Venue in this Court is appropriate under 28 U.S.C. § 1391(b).

Additionally, in the Contract made the subject of this action and described below,

TVA irrevocably agreed to submit to the sole and exclusive jurisdiction of this Court

regarding any action arising out of, based upon, or relating to the Contract. Contract,

§ 17.

                                     The Contract

        5.   TVA has custody and control of the Bellefonte Nuclear Plant Site,

including the infrastructure and other assets located thereon, in Jackson County,

Alabama (the “BLN Property”). The BLN Property is an unfinished nuclear power

plant located in Hollywood, Alabama that is currently being maintained by TVA in



                                           2
       Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 3 of 16




deferred plant status pursuant to regulations of the Nuclear Regulatory Commission

(“NRC”).

      6.     In 2016, TVA declared the BLN Property to be surplus property and

decided to sell the unfinished plant and property at auction. Nuclear Development

submitted the winning bid and, on November 14, 2016, entered into a purchase and

sales agreement with TVA captioned “Bellefonte Nuclear Plant Site Purchase and

Sales Agreement” (the “Contract”). A copy of the Contract is attached hereto as

Exhibit A.

      7.     The Contract provides that TVA will sell and Nuclear Development

will purchase approximately 1,400 acres of the BLN Property as described in the

Contract (the “Bellefonte Site”). The sale and purchase was originally agreed to

close on November 14, 2018, but the parties amended the Contract to extend the

closing date to November 30, 2018.

      8.     In Section 7(a) of the Contract, TVA represented and warranted the

following, among other things:

             (ii) TVA has the authority to execute this Agreement and to
             transfer the Site to Buyer. This Agreement has been duly and
             validly executed and TVA has the authority to execute and
             deliver to Buyer the deed transferring ownership of the Site to
             Buyer.

             (iii) At its regularly scheduled meeting on May 5, 2016, the
             TVA Board of Directors declared the Site surplus and authorized
             the TVA CEO to sell the Site in whole or in part. No other



                                        3
       Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 4 of 16




            authorization or approval is needed for the actions contemplated
            by this Agreement.

                                        * * *

            (vii) TVA has full right, power and authority to execute and
            deliver this Agreement and to consummate the purchase and sale
            transaction provided for herein, and no authorization, consent or
            approval or other order or action of or filing with any
            Governmental Authority is required for the execution and
            delivery by the TVA of this Agreement or the consummation by
            the TVA of the transactions contemplated hereby. (emphasis
            added)

      9.    Upon execution of the Contract, Nuclear Development paid TVA

$22,200,000 as a 20% down payment toward the purchase price of $111,000,000,

with the $88,800,000 balance of the purchase price to be paid at closing. Nuclear

Development also paid TVA upon the execution of the Contract an additional

$750,000 to compensate TVA for certain sales and administrative costs.

      10.   In Section 9(a) of the Contract, TVA and Nuclear Development

mutually covenanted and agreed, among other things, as follows:

               (a) The Parties hereby make to one another the following
               covenants to be effective after the Effective Date and prior to
               Closing:

                  (i) Subject to the terms and conditions herein, each of the
                  Parties agrees to use its commercially reasonable best
                  efforts to consummate and make effective as soon as is
                  commercially reasonable, the transactions contemplated
                  hereby, including the satisfaction of all conditions thereto
                  set forth herein.




                                        4
       Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 5 of 16




                    (ii) Each Party shall provide reasonable cooperation to the
                    other Party in obtaining consents, approvals or actions of,
                    making all filings with and giving all notices to any
                    [Governmental Authority] over the matters specified as to
                    the Site consistent with Section 1(e). The Parties shall
                    keep each other apprised of the status of any
                    communications with and any inquiries or requests for
                    additional or supplemental information from applicable
                    Governmental Authorities, and shall provide any such
                    additional or supplemental information that may be
                    reasonably requested in connection with any such filings
                    or submissions.
      (emphasis added.)

                         The Parties’ Post-Contract Conduct

      11.    Pursuant to Section 12(e) of the Contract, Nuclear Development has

paid TVA $875,000 every three months from the date of the Contract through

November 30, 2018 (the amended contractual date for closing) – such payments

totaling $7,144,231 – for TVA’s continued maintenance of the Bellefonte Site assets

that support completion and operation of two unfinished nuclear units in a manner

meeting NRC quality control requirements.

      12.    Under NRC policy and practice, license and permit applications are

typically submitted jointly by the current licensee and the transferee, or alternatively,

by the transferee with a statement from the current licensee that it supports the

application. (See NRC letter to Nuclear Development dated November 3, 2020, a

copy of which is attached hereto as Exhibit B.) However, contrary to standard

practice, TVA refused to join or participate in Nuclear Development’s application


                                           5
       Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 6 of 16




to the NRC for approval of the transfer of the two deferred construction permits

relating to the Bellefonte Site.    And despite multiple requests from Nuclear

Development, TVA refused and failed to provide any statement to the NRC that

TVA supported Nuclear Development’s application, that TVA consented to the

transfer of the construction permits or even that TVA consented to Nuclear

Development’s right to possess the Bellefonte Site, which TVA agreed to convey to

Nuclear Development under the Contract.

      13.    On August 21, 2018, TVA acknowledged in a letter to Nuclear

Development that Nuclear Development would complete the closing of the

transaction in November and confirmed that TVA would draft the transaction

documents and begin relocating its employees in anticipation of the sale. A copy of

the August 21, 2018 letter is attached hereto as Exhibit C.

      14.    On August 29, 2018, Nuclear Development requested an extension of

the closing date to May 14, 2019, “in order to complete certain activities for an

orderly closing.” TVA did not agree to this request and continued to insist upon

closing the sale and purchase on November 14, 2018, the contracted closing date.

      15.    Notwithstanding the foregoing sequence of events, on November 8,

2018, TVA raised a potential obstacle to closing for the first time – two years after

the Contract date and only six days before the closing date. In order to gain time to

investigate this purported obstacle under the Atomic Energy Act, TVA proposed a



                                          6
       Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 7 of 16




16-day extension of the closing date to November 30, 2018. Nuclear Development

accepted the extension, and the parties entered into the First Amendment to the

Contract, a copy of which is attached hereto as Exhibit D. The First Amendment to

the Contract also confirmed Nuclear Development’s agreement to pay TVA at the

closing the additional sum of $1,193,130 for certain steam generators under Section

3(f) of the Contract.

      16.    Although not required to do so prior to the closing, on November 13,

2018, Nuclear Development applied to the NRC for approval of the transfer to

Nuclear Development of two deferred construction permits CPPR-122 and -123 (the

“NRC Permits”) previously issued by the NRC to TVA authorizing TVA to finish

constructing the nuclear facility at the Bellefonte Site.

      17.    After the First Amendment to the Contract was signed, TVA opined

that under Section 101 of the Atomic Energy Act, 42 U.S.C. § 2131, the NRC must

approve the transfer of the NRC Permits to Nuclear Development before TVA may

transfer the Bellefonte Site to Nuclear Development. By this point, however,

Nuclear Development had already paid TVA $30,094,231 under the Contract and

expended additional millions of dollars in engineering, consulting, and regulatory

fees, all in reliance upon closing the transaction as contracted.

      18.    TVA’s interpretation of the Atomic Energy Act’s application to the

Contract is erroneous. The transfer of the Bellefonte Site and its improvements in



                                           7
       Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 8 of 16




their current condition to Nuclear Development does not violate the NRC Permits,

the NRC regulations, or the Atomic Energy Act. Moreover, the transfer of the NRC

Permits is not a prerequisite to closing under the Contract.

      19.    In contrast with its last-minute contention, TVA represented and

warranted in 2016 under Section 7(a) of the Contract that it had full authority to

transfer the Bellefonte Site to Nuclear Development and that “no authorization,

consent or approval or other order or action” of any Governmental Authority was

necessary to consummate the transaction. Contract, § 7(a). TVA also made

representations to the same effect on August 21, 2018, when it advised Nuclear

Development that it was proceeding with documentation for the closing. TVA has

known of the provisions of the Atomic Energy Act for decades, and until six days

before the originally scheduled closing date never once contended that the Act

required the NRC to approve the transfer of the NRC Permits to Nuclear

Development before the closing of the sale of the Bellefonte Site could occur.

                                    The Closing

      20.    On multiple occasions and as recently as the week of closing, Nuclear

Development reiterated its request that TVA agree to delay the closing date to

eliminate the permit transfer issue, but TVA refused.

      21.    Despite its representations in the Contract that it had full authority to

consummate the sale without the need for any governmental approval, on November



                                          8
       Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 9 of 16




29, 2018, TVA advised Nuclear Development that it did not intend to close on

November 30, 2018 because the NRC had not yet approved Nuclear Development’s

NRC Permit transfer approval applications. A copy of the November 29, 2018 letter

is attached hereto as Exhibit E.

      22.    As of November 30, 2018, the closing date under the First Amendment

to the Contract, Nuclear Development stood ready, willing, and able to tender the

full balance of the purchase price in the amount of $91,643,130 to TVA subject only

to TVA’s execution and delivery of the transaction documents.                Nuclear

Development fulfilled all terms and conditions of the Contract, but TVA refused to

deliver the transaction documents and make the conveyance as required by the

Contract as amended.

      23.    Upon execution and delivery of the transaction documents by TVA on

the closing date, Nuclear Development stood ready, willing, and able to pay the full

balance of the purchase price and consummate the closing.

      24.    Nuclear Development relied to its material detriment on the intentional

representations and warranties made by TVA in the Contract and in communications

occurring between the Contract date and the closing that it “has full right, power and

authority . . . to consummate the purchase and sale transactions . . . and no

authorization, consent or approval or other order or action of or filing with any

Governmental Authority is required . . . .” Contract, § 7(a). TVA is equitably



                                          9
      Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 10 of 16




estopped from taking a position inconsistent with those representations and

warranties.

      25.     TVA failed to fulfill its covenant under Section 9(a)(i) of the Contract

to use its commercially reasonable best efforts to consummate and make effective

as soon as is commercially reasonable the transactions contemplated by the Contract,

including the satisfaction of all conditions thereto.

      26.     TVA failed to fulfill its covenant under Section 9(a)(ii) of the Contract

to provide reasonable cooperation to Nuclear Development in obtaining consents,

approvals or actions of, making all filings with and giving all notices to the NRC.

                                     Count One
                  Breach of Contract Seeking Specific Performance

      27.     Nuclear Development adopts and incorporates within Count One all

prior allegations of the Complaint.

      28.     The Contract requiring TVA to sell and Nuclear Development to

purchase the Bellefonte Site is unique and calls for the transfer of specific property

that obviously cannot be found elsewhere. By committing the above-described acts

and omissions, including ultimately refusing to transfer the property as required by

the Contract, TVA has breached the Contract, and Nuclear Development has no

adequate remedy at law.




                                          10
      Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 11 of 16




      29.    The Contract is reasonable and valid, and the obligations thereunder are

clear. Nuclear Development has provided valuable consideration and performed its

obligations, and it is entitled to specific performance of the Contract.

      30.    The Contract itself recognizes that specific performance is appropriate

in the event of TVA’s breach and authorizes specific performance as a remedy.

Contract, § 35. Specifically, the Contract states that each party agrees that damages

“may be difficult or impossible to calculate or otherwise inadequate to protect its

interests and that irreparable damage may occur in the event that provisions of this

Agreement are not performed . . . . Any Party may seek to require the performance

of any other Party’s obligations . . . through an order of specific performance

rendered by the United States District Court for the Northern District of Alabama.”

Contract, § 35 (capitalization omitted).

      WHEREFORE, Nuclear Development prays that the Court exercise its

equitable powers to compel TVA to specifically perform its obligations under the

Contract by accepting Nuclear Development’s payment of the balance of the

purchase price for the Bellefonte Site and by executing and delivering to Nuclear

Development the “TVA Transaction Documents” described in the Contract. As an

alternative remedy, Nuclear Development prays that the Court exercise its equitable

powers of relief by ordering TVA to specifically perform its covenants and

agreements under Section 9(a) by notifying the NRC in writing that it consents to



                                           11
      Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 12 of 16




Nuclear Development’s right to possess the Bellefonte Site. Thereafter, if and at

such time that the NRC approves Nuclear Development’s Application for Order

Approving Construction Permit Transfers (the “Application”), TVA shall be ordered

by the Court to specifically perform its obligations under the Contract by accepting

Nuclear Development’s payment of the balance of the purchase price for the

Bellefonte Site and executing and delivering to Nuclear Development the “TVA

Transaction Documents” described in the Contract. As a second alternative remedy,

Nuclear Development prays that the Court exercise its equitable powers of relief by

finding that Nuclear Development has the right to possess the Bellefonte Site if and

at such time that the NRC approves Nuclear Development’s Application.

Thereafter, if such NRC approval occurs, TVA shall be ordered by the Court to

specifically perform its obligations under the Contract by accepting Nuclear

Development’s payment of the balance of the purchase price for the Bellefonte Site

and executing and delivering to Nuclear Development the “TVA Transaction

Documents” described in the Contract. Nuclear Development further prays the

Court to award it all court costs, attorneys’ fees, and prejudgment interest at the rate

of 6% per annum calculated on the full purchase price from the date of TVA’s breach

through the date it specifically performs its obligations as provided in the Contract.




                                          12
      Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 13 of 16




                                    Count Two
                               Preliminary Injunction

      31.    Nuclear Development adopts and incorporates within Count Two all

prior allegations of the Complaint.

      32.    Nuclear Development has no adequate remedy at law, and it will suffer

imminent and irreparable injury if TVA’s contractual obligations are not

immediately performed. Time is of the essence, as agreed by both parties in Section

37 of the Contract. Contract, § 37.

      33.    In order to maintain the status quo prior to final judgment, and to protect

Nuclear Development from irreparable injury, Nuclear Development prays that the

Court will enter a preliminary injunction maintaining the status quo and requiring

TVA, among other things, to continue to maintain and provide security for the BLN

Property assets in a manner sufficient to meet NRC quality control requirements so

that the NRC Permits will not lapse or be terminated.

      34.    TVA will not suffer any prejudice as a result of the preliminary

injunction because it is required under the Contract to provide maintenance and

security of the assets, and Nuclear Development has already paid TVA in full for

those costs by paying $7,144,231 through the closing date as provided by the

Contract. On the other hand, if the preliminary injunction is not granted and TVA

allows or causes the NRC Permits to lapse or be terminated, the resulting prejudice

to Nuclear Development will be catastrophic.             The prejudice to Nuclear

                                          13
      Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 14 of 16




Development if the preliminary injunction is denied clearly outweighs any prejudice

to TVA, to the extent any exists at all, if the preliminary injunction is granted.

      35.    Nuclear Development will seek the preliminary injunction by motion

under the Federal Rules of Civil Procedure and any applicable local rules.

                                   Count Three
            Alternative Claim for Breach of Contract Seeking Damages

      36.    Nuclear Development adopts and incorporates within Count Three the

allegations of paragraphs 1 - 25, above.

      37.    TVA breached the Contract as described above, including by (a) failing

to use its best efforts to consummate and make effective the transaction closing the

sale and satisfaction of all conditions set forth in the Contract as required by Section

9(a)(i), (b) failing to reasonably cooperate with Nuclear Development in filing with

and obtaining the consent and approval of the NRC regarding transfer of the NRC

Permits to Nuclear Development as required by Section 9(a)(ii), and/or (c) failing

and refusing to consummate the sale and purchase transaction as required by the

Contract.

      38.    In the event that full and complete equitable relief is not afforded to

Nuclear Development under Counts One and Two above, Nuclear Development

seeks recovery against TVA for all damages arising out of TVA’s breach of the

Contract.




                                           14
      Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 15 of 16




      WHEREFORE, Nuclear Development prays the Court to enter judgment in

favor of Nuclear Development and against TVA for all damages arising out of

TVA’s breach, including without limitation, (i) a full refund of the down payment

sum of $22,200,000, (ii) a full refund of $750,000 in Compensated Costs paid under

Section 5(c) of the Contract, (iii) a full refund of $7,144,231 in maintenance and

security costs paid under Section 12(e) of the Contract, (iv) reimbursement of

millions of dollars in engineering, consulting, and regulatory costs paid by Nuclear

Development in reliance on closing the transaction, (v) court costs and attorneys’

fees, (vi) pre-judgment and post-judgment interest at the rate of 6% per annum, and

(vii) all other damages recoverable at law.

      Respectfully submitted on this 13th day of April, 2021.



                                /s/ Caine O’Rear III
                                CAINE O’REAR III      (OREAC6985)
                                J. CRAIG CAMPBELL (CAMPJ7981)
                                HAND ARENDALL HARRISON SALE LLC
                                P. O. Box 123
                                Mobile, AL 36601
                                (251) 432-5511
                                Fax: (251) 694-6375
                                corear@handfirm.com
                                ccampbell@handfirm.com




                                         15
      Case 5:18-cv-01983-LCB Document 176 Filed 04/13/21 Page 16 of 16




                                 /s/ E. Shane Black
                                 E. SHANE BLACK          (BLACE7644)
                                 HAND ARENDALL HARRISON SALE LLC
                                 102 S. Jefferson Street
                                 Athens, AL 35611
                                 (256) 232-0202
                                 Fax: (256) 216-1480
                                 sblack@handfirm.com

                                 ATTORNEYS FOR PLAINTIFF




                          CERTIFICATE OF SERVICE

       I do hereby certify that, on April 13, 2021, I filed the foregoing pleading with
the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

      Matthew H. Lembke, Esq.
      mlembke@bradley.com

      David D. Ayliffe, Esq.
      ddayliffe@tva.gov

                                        /s/ Caine O’Rear III




                                          16
